The Honorable James R. Stockley State Representative P.O. Box 36 Marion, AR  72364
Dear Representative Stockley:
This is in response to your request for an opinion concerning the constitutionality of Section 1 of Crittenden County Ordinance No. 1988-10. For the following reasons, it is my opinion that Section 1 of the ordinance is constitutional.
The ordinance, in Section 1, requires the obtaining of building permits for all structures in the unincorporated areas of the county except farm structures.  It appears that farming or agricultural uses of property are often excluded from the operation of zoning restrictions.  82 Am.Jur.2d, Zoning and Planning 146.  Such an exclusion must rest only upon some rational basis, and must reasonably relate to the policy or end sought to be achieved.  101A C.J.S. Zoning and Planning 23.  In Arkansas, it has been held that municipal authorities are prohibited only from acting in an arbitrary or unreasonable manner in making zoning decisions.  City of Little Rock v. Stannus, 218 Ark. 893,239 S.W.2d 283 (1951).
Under the standard set out above, few zoning provisions are declared unconstitutional.  See, e.g., Village of Belle Terre v. Boraas, 416 U.S. 1 (1974).  If the supporters of the ordinance can advance any rational reason for the exclusion of farm structures, the ordinance will stand.  It is therefore my opinion that Section 1 of the ordinance will withstand constitutional scrutiny.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.